REASONS FOR ALLOWANCE



1.	Claims 1-5 and 8-23 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Zeng, Wu, Kurasawa and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as “wherein the protection layer has a rear surface comprising a plurality of uneven portions when viewed in cross section, and the lattice filter is disposed along the uneven portions”.

Wu teaches of a protection layer above the akin lattice filter and Kurasawa teaches of organic aspects. However, these references do not teach of the uneven aspects. Furthermore, prior art, while possibly teaching of protection layers in general with uneven aspects, would not necessarily teach it to be layered on top of the lattice layer.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621